                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         LUFKIN DIVISION

LANIEKA SPIKES,                                     '
                                                    '
     Plaintiff,                                     '
                                                    '
                                                    '   CIVIL ACTION NO. 9:18-CV-122
v.                                                  '
                                                    '
TLG RESTAURANTS, LLC/THE LEWIS IZU                  '
GROUP RESTAURANTS, LLC d/b/a JACK                   '
IN THE BOX,                                         '
                                                    '
     Defendant.                                     '

                      ORDER ADOPTING REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

               The court has received Judge Hawthorn’s report on January 9, 2020, which recommends

     denying TLG’s Motion for Summary Judgment. [Dkt. #37]. Neither party has filed

     any objections to Judge Hawthorn’s report and recommendation, and the time for so doing has

     passed.

               In accordance with 28 U.S.C. § 636(b) the court conducted a de novo review of

     the Magistrate Judge’s findings, the record, and the applicable law in this proceeding. After

     review, the court finds that Judge Hawthorn’s findings and recommendations should be accepted.

               Accordingly, the court ORDERS that the Magistrate Judge’s report and recommendation

     [Dkt. #37] is ADOPTED and that Defendant TLG’s Motion for Summary Judgment [Dkt. #24] is

     DENIED.
                     So ORDERED and SIGNED January 16, 2020.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge

                                                    1
